                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ANTHONY RIVERA,                                    Case No. 4:19-cv-02515-KAW
                                   8                    Plaintiff,                          ORDER DISCHARGING ORDER TO
                                                                                            SHOW CAUSE
                                   9             v.
                                                                                            Re: Dkt. No. 15
                                  10     NATIONAL NUCLEAR SECURITY
                                         ADMINISTRATION, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On August 13, 2019, the Court held a case management conference, where Plaintiff did not

                                  14   appear. On August 14, 2019, the Court issued an order to show cause why sanctions should not be

                                  15   imposed on counsel for his failure to appear. (Dkt. No. 15.)

                                  16          Plaintiff’s counsel filed his response on August 14, 2019, and explained that a calendaring

                                  17   error resulted in his appearance in San Francisco instead of in Oakland. (Dkt. No. 16 at 1.)

                                  18          Accordingly, the order to show cause is DISCHARGED. Plaintiff is advised that any

                                  19   future failure to appear may result in the imposition of sanctions.

                                  20          IT IS SO ORDERED.

                                  21   Dated: August 20, 2019
                                                                                             __________________________________
                                  22                                                         KANDIS A. WESTMORE
                                  23                                                         United States Magistrate Judge

                                  24

                                  25

                                  26
                                  27

                                  28
